Moses, C. J.
I concur in the opinion, so far as it holds that the homestead exemption allowed by the Constitution of this State can prevail against creditors on contracts existing prior to its adoption,
I also concur in holding that the death of the ancestor before the adoption of the Constitution does not preclude his family from claiming the benefit of the homestead exemption.
I, however, entirely dissent from so much of the judgment of the Court as extends the exemption against creditors holding judgments or decrees obtained prior to the adoption of the State Constitution, *228regarding such application of the provision in conflict with the Constitution of the United States, which prohibits a State from passing any law impairing the obligation of contracts.